Appeal from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered January 22, 2004. The order, insofar as appealed from, granted that part of the motion of defendants Darren M. Padavano and D.M. Padavano Construction Co. to dismiss the cause of action for negligence against them based upon the statute of limitations.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted that part of the motion of defendants Darren M. Padavano and D.M. Padavano Construction Co. seeking dismissal of the cause of ac*1011tion for negligence against them on the ground that it accrued more than three years prior to commencement of the action (see CPLR 214 [4]; Johnson v Marianetti, 202 AD2d 970 [1994]; City of Niagara Falls v Rudolph, 97 AD2d 971 [1983]; see also Manhattanville Coll. v James John Romeo Consulting Engr., 5 AD3d 637, 641 [2004]; Brooklyn Union Gas Co. v Hunter Turbo Corp., 241 AD2d 505, 506 [1997]). Present — Pigott, Jr., EJ., Kehoe, Martoche, Smith and Pine, JJ.